United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2846
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                                 Jeremy Aungie

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                   ____________

                          Submitted: October 22, 2020
                             Filed: July 12, 2021
                                ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                          ____________

GRASZ, Circuit Judge.

      A jury convicted Jeremy Aungie of two counts of aggravated sexual abuse of
a child under 18 U.S.C. §§ 1153, 2241(c), and 2246(2)(A). The district court1
sentenced Aungie to concurrent terms of 420-months imprisonment and five years


      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
of supervised release for each count. Aungie raises five issues on appeal, arguing
the district court erred by (1) denying his motion for judgment of acquittal for
insufficient evidence, (2) denying his motions to exclude evidence of prior drug and
alcohol use, (3) excluding expert testimony and his request for a Daubert hearing,2
(4) excluding text messages, and (5) excluding evidence of the victim’s alleged
motive to lie. We affirm.

                                  I. Background

      Aungie and his two children, a boy (J.A.) and a girl (A.A.), lived in a three-
bedroom home on the Yankton Sioux Indian Reservation with nine other family
members, including Aungie’s parents, his sister, his brother, and his brother’s five
young children. Aungie and his children shared one bedroom. A.A. and J.A.’s
mother left the home when the children were two and three years old. They were
allowed visitation with their mother one day each week but, generally, saw her less
frequently. A.A. felt she had a close, trusting relationship with her mother, brother,
and several friends.

      In spring 2018, when A.A. was thirteen years old, her grades deteriorated, she
began cutting herself, and she was suspended from school for fighting. A.A.’s
grandmother, who was also her guardian, punished A.A. by smashing her phone.
After her suspension, A.A. decided to leave home. A.A. packed items in her school
backpack and went to her mother, who was staying at a hotel near the school. Within
days, A.A. disclosed to her mother that her father had sexually abused her for years.

       At trial, A.A. described incidents when Aungie struck and sexually assaulted
her, generally while he was intoxicated. The sexual assaults began when she was
eight or nine. Aungie woke A.A. from sleeping by touching her underneath her
underwear, pulling her hair and telling her to lay down when she resisted. As time

      2
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota, denied Aungie’s motions to exclude expert testimony and
to hold a Daubert hearing before the case was reassigned to Judge Piersol.
                                        -2-
went on, Aungie would lock the bedroom door, tell A.A. what to do, and hit her
when she did not comply with his commands or resisted sexual assaults. A.A. said
she would sometimes escape by saying she had to use the bathroom or by staying
with her grandmother. A.A. testified she was too scared to tell anyone because she
feared her family would be mad at her, and Aungie would go to jail or kill her and
himself, as he had threatened. She explicitly denied accusing her father of
committing these acts only because she was angry about discipline or because she
wanted to live with her mother.

                                   II. Discussion

                            A. Judgment of Acquittal

       Aungie argues the district court erred by denying his motion for judgment of
acquittal because his convictions for sexually assaulting his daughter were not
supported by corroborating evidence. “We review de novo the denial of a motion
for judgment of acquittal.” United States v. Golding, 972 F.3d 1002, 1005 (8th Cir.
2020) (quoting United States v. Cook, 603 F.3d 434, 437 (8th Cir. 2010)). “We
apply the same standard of review to the district court’s ruling on a motion for
judgment of acquittal as we do to a sufficiency of the evidence challenge.” Id.
(quoting same). Accordingly, “[t]his court views the entire record in the light most
favorable to the government, resolves all evidentiary conflicts accordingly, and
accepts all reasonable inferences supporting the jury’s verdict.” United States v.
Benton, 890 F.3d 697, 708 (8th Cir. 2018) (quoting United States v. Boesen, 491
F.3d 852, 856 (8th Cir. 2007)). We will affirm the conviction if after “taking all
facts in the light most favorable to the verdict, a reasonable juror could have found
the defendant guilty of the charged conduct beyond a reasonable doubt.” United
States v. Frommelt, 971 F.3d 823, 827 (8th Cir. 2020) (quoting United States v. Sainz
Navarrete, 955 F.3d 713, 718 (8th Cir. 2020)).

    Aungie contends A.A.’s testimony was vague and without support.
“However, ‘[i]t is for the jury, not a reviewing court, to evaluate the credibility of
                                         -3-
witnesses and to weigh their testimony.’” United States v. Never Misses A Shot, 781
F.3d 1017, 1025 (8th Cir. 2015) (alteration in original) (quoting United States v.
Mallen, 843 F.2d 1096, 1099 (8th Cir. 1988)). The jury serves as “the final arbiter
of the witnesses’ credibility, and we will not disturb that assessment.” Id. at 1026
(quoting United States v. Listman, 636 F.3d 425, 430 (8th Cir. 2011)). Moreover,
“[i]t is well established that the uncorroborated testimony of a single witness may
be sufficient to sustain a conviction.” United States v. L.B.G., 131 F.3d 1276, 1278
(8th Cir. 1997) (quoting United States v. Dodge, 538 F.2d 770, 783 (8th Cir. 1976));
see United States v. DeCoteau, 630 F.3d 1091, 1097 (8th Cir. 2011) (“[A] victim’s
testimony alone can be sufficient to prove aggravated sexual abuse.”).

       Here, although A.A.’s testimony was, at times, imprecise, she provided
enough detail about the who, what, when, where, and how to support the sexual
assault convictions. Specifically, A.A. testified Aungie touched her “middle part,”
clarifying it is “the place I pee out of,” and “stuck his middle part,” which is “the
place he pees out of” inside her “butt” and “between [her] legs” inside her middle
part. A.A. testified that her father first touched her “middle part” when she was eight
or nine years old, and that he sexually assaulted her when she was thirteen years old.
A.A. was also able to describe potential effects from the sexual abuse such as her
fear of getting pregnant. Finally, she provided her reasoning for disclosing the
sexual and physical abuse when she did. Taking A.A.’s testimony in the light most
favorable to the verdict, resolving evidentiary conflicts in favor of the government,
and accepting all reasonable inferences drawn from the evidence to support the
jury’s verdict, there is sufficient evidence to support Aungie’s conviction.

                              B. Evidentiary Rulings

      “We review evidentiary rulings for abuse of discretion.” United States v.
Keys, 918 F.3d 982, 985 (8th Cir. 2019). “We reverse only ‘if the district court’s
evidentiary rulings constitute a clear and prejudicial abuse of discretion.’” Id.
(quoting Never Misses A Shot, 781 F.3d at 1027). “[O]nly when an improper
evidentiary ruling affected the defendant’s substantial rights or had more than a
                                         -4-
slight influence on the verdict” will we reverse. United States v. Johnson, 860 F.3d
1133, 1139 (8th Cir. 2017) (quoting United States v. Picardi, 739 F.3d 1118, 1124
(8th Cir. 2014)). “We will not reverse a harmless error.” Id.

                             1. Aungie’s Prior Bad Acts

      Aungie argues the district court erred by allowing testimony about his drug
and alcohol use, as well as violent conduct. The government contends testimony
about Aungie’s intoxication and violence against A.A. and other family members
was relevant to A.A.’s fear of reporting the abuse. We review a trial court’s
admission of Rule 404(b) evidence for abuse of discretion “and will reverse only
when such evidence clearly had no bearing on the issues in the case and was
introduced solely to prove the defendant’s propensity to commit criminal acts.”
United States v. Benitez, 531 F.3d 711, 716 (8th Cir. 2008).

       Rule 404(b)(1) provides “[e]vidence of any other crime, wrong, or act is not
admissible to prove a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.” But “evidence may be
admissible for another purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”
Fed. R. Evid. 404(b)(2). Rule 404(b) is a rule “of inclusion, such that evidence
offered for permissible purposes is presumed admissible absent a contrary
determination.” United States v. LaFontaine, 847 F.3d 974, 981 (8th Cir. 2017)
(quoting United States v. Contreras, 816 F.3d 502, 511 (8th Cir. 2016)). To
determine whether the evidence was properly admitted, this court uses a four-part
test evaluating whether “(1) it is relevant to a material issue; (2) it is similar in kind
and not overly remote in time to the crime charged; (3) it is supported by sufficient
evidence; and (4) its potential prejudice does not substantially outweigh its probative
value.” Id. (quoting Contreras, 816 F.3d at 511).

      Before trial, the district court excluded some evidence of Aungie’s violent or
drug-related conduct unknown to A.A.; however, the district court indicated it would
                                           -5-
allow such evidence to the extent A.A. testified Aungie was drunk or high during
commission of the sexual assaults, how she knew he was drunk or high, or the
conduct was connected to A.A. being afraid of him. At trial, A.A. testified about
specific instances when Aungie sexually abused her or physically assaulted her and
others in the family while he was intoxicated. A.A. also expressed fear of reporting
abuse due to Aungie’s threat of additional violence against her. A.A. testified to
instances of violence, including instances when Aungie covered her with blankets,
struck her face, pulled her hair, and knuckle-punched her in the back during sexual
assaults.

       Physical abuse of the victim and close family members may be relevant by
“provid[ing] a context for the sexual abuse and a cogent explanation for . . . failure
to report the sexual abuse” earlier. United States v. Plumman, 409 F.3d 919, 928–
29 (8th Cir. 2005) (noting the challenged evidence demonstrated a “culture of
coercion” in the home). Much of A.A.’s testimony about Aungie’s intoxication and
violence directly related to the assaults he perpetrated against her, either during the
assaults or close in time. A.A. personally observed the conduct and described its
effect on her. The single time A.A. mentioned drug use, which was not connected
to the assaults, the district court promptly told the jury to “disregard it.” Aungie fails
to show undue prejudice or how any potential prejudice substantially outweighed
the probative value of the evidence.

                    2. Expert Testimony and Daubert Hearing

       Aungie argues the district court erred by denying him a Daubert hearing and
by allowing expert testimony from a forensic interviewer and pediatrician. Aungie
contests the expert testimony, detailing the lack of physical findings in most cases
of sexual assault and the reasons why children might not immediately disclose abuse.
Aungie also argues he was surprised at trial by the expert testimony of previously
undisclosed medical literature and studies, which would have been disclosed during
a Daubert hearing, and this unfairly prejudiced his defense.


                                           -6-
       “We will not reverse a district court’s ruling on the admissibility of expert
testimony absent a clear and prejudicial abuse of discretion.” In re Wholesale
Grocery Prods. Antitrust Litig., 946 F.3d 995, 1000 (8th Cir. 2019) (internal
quotation marks omitted) (quoting Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th
Cir. 2010)). Rule 702 governs the admissibility of expert witness testimony by
allowing someone “who is qualified as an expert by knowledge, skills, experience,
training, or education [to] testify in the form of an opinion[.]” “A district court has
great latitude in determining whether expert testimony meets the reliability requisites
of Rule 702.” Wholesale Grocery, 946 F.3d at 1000 (quoting Craftsmen Limousine,
Inc. v. Ford Motor Co., 363 F.3d 761, 776 (8th Cir. 2004)).

       Aungie argues a trial court is obligated to hold a hearing after any Daubert
challenge to expert testimony. See Daubert v. Merrell Dow Pharms., 509 U.S. 579
(1993). However, the trial court is not always required to hold a Daubert hearing
before qualifying an expert witness, and “when the district court is satisfied that the
testimony is ‘reasonably based on [the expert’s] education, training, and experience,
the court does not abuse its discretion by admitting the testimony without a
preliminary hearing.’” Johnson, 860 F.3d at 1139 (alteration in original) (quoting
United States v. Kenyon, 481 F.3d 1054, 1061 (8th Cir. 2007)); accord United States
v. Evans, 272 F.3d 1069, 1094 (8th Cir. 2001) (“There is no requirement that the
District Court always hold a Daubert hearing prior to qualifying an expert
witness[.]”).

       Aungie does not dispute the experts’ qualifications or the reliability of the
testimony about A.A.’s examination and forensic interviews under Rule 702.
Rather, Aungie asserts he was prejudiced at trial because the studies relied upon by
the experts were not made available to him. Specifically, he argues expert testimony
about the lack of physical findings in abuse cases and delayed disclosures as
described by the experts based on previously undisclosed studies placed him at an
unfair disadvantage.



                                         -7-
      We have previously upheld the admission of expert testimony regarding the
general characteristics exhibited by sexually abused children. See United States v.
Kirkie, 261 F.3d 761, 765–66 (8th Cir. 2001). Further, we have allowed “expert
testimony about the ‘emotional and psychological traits of abuse victims that often
account for behavior such as delay in reporting the abuse or failure to “escape” the
abusive situation.’” Johnson, 860 F.3d at 1140 (quoting United States v. Johns, 15
F.3d 740, 743 (8th Cir. 1994)); accord United States v. Whitted, 11 F.3d 782, 785
(8th Cir. 1993) (“[A] qualified expert can inform the jury of characteristics in
sexually abused children and describe the characteristics the alleged victim
exhibits.”).

       Here, the district court determined no hearing was necessary and the experts
were qualified based on their knowledge, skill, experience, training, and education.
The district court concluded the experts’ expected testimony would be based on their
respective experience and training and the testimony was consistent with admissible
testimony in other child victim cases. Additionally, the experts were forbidden to
improperly bolster A.A.’s testimony or offer any diagnosis. We do not find the
district court abused its discretion in declining to hold a Daubert hearing and in
allowing the two witnesses to testify as expert witnesses.

       Subsequently at trial, the experts testified based on their qualifications and
mentioned relevant medical literature. Additionally, on cross-examination, one
expert mentioned several previously undisclosed studies supporting the testimony
when asked about “particular research that may be out there[.]” Aungie’s counsel
elicited some of the information, then did not object or seek a continuance for the
purpose of reviewing or responding. Under these circumstances, we conclude that
there was no abuse of discretion in admitting the evidence at trial.

                                 3. Text Messages

     Aungie argues the district court improperly excluded mobile telephone text
messages as hearsay when the messages should have been admitted through the
                                         -8-
present sense impression hearsay exception or, in fairness, for completeness. This
court reviews evidentiary rulings about hearsay statements for a clear abuse of
discretion. United States v. Sheridan, 859 F.3d 579, 583 (8th Cir. 2017).

      Hearsay is a statement made “not . . . while testifying at the current trial or
hearing” and is offered “to prove the truth of the matter asserted.” Fed. R. Evid.
801(c). Hearsay is, of course, generally not admissible. Fed. R. Evid. 802. But Rule
803 allows hearsay evidence in certain circumstances, including if such statement is
a “present sense impression”—that is—“[a] statement describing or explaining an
event or condition, made while or immediately after the declarant perceived it.” Fed.
R. Evid. 803(1).

       Aungie argues his text messages with A.A. show a loving relationship
between the two of them and reflect the love (i.e., the condition) they share
immediately upon sending and receiving the messages. Alternatively, Aungie
argues the trial court should have admitted the text messages in fairness, under the
rule of completeness, because the government presented text messages showing a
negative relationship (e.g., A.A. breaking family rules and Aungie responding with
directives and “foul language”).

       In accordance with the rule of completeness, “[i]f a party introduces all or part
of a writing or recorded statement, an adverse party may require the introduction, at
that time, of any other part—or any other writing or recorded statement—that in
fairness ought to be considered at the same time.” Fed. R. Evid. 106. “[T]he district
court has broad discretion . . . to choose among reasonable evidentiary alternatives
to satisfy the rule of completeness[.]” United States v. Mohamed, 727 F.3d 832, 837
(8th Cir. 2013) (quoting United States v. Webber, 255 F.3d 523, 526 (8th Cir. 2001)).
Nevertheless, “[t]he party urging admission” has the burden to “specify the portion
of the testimony that is relevant to the issue at trial and that qualifies or explains
portions already admitted.” Id. (alteration in original) (quoting United States v.
King, 351 F.3d 859, 866 (8th Cir. 2003)). “[T]he rule . . . ‘operates to ensure fairness
where a misunderstanding or distortion created by the other party can only be averted
                                          -9-
by the introduction of the full text of the out-of-court statement.’” United States v.
Ramos-Caraballo, 375 F.3d 797, 803 (8th Cir. 2004) (quoting United States v. Awon,
135 F.3d 96, 101 (1st Cir. 1998)). This is a rule of timing rather than an exception
trumping other exclusionary rules. Id.

       We conclude the excluded text messages were hearsay and did not constitute
present sense impressions. Further, the excluded texts were unnecessary to complete
the context of the included communications because they were not parts of the same
conversation. The rule of completeness serves as a fairness mechanism to ensure
the jury is not misled by only admitting part of a writing or recorded statement. The
government presented, without objection, a selection of text messages indicating
A.A. was not following family rules, and Aungie used foul language in his response.
Aungie attempted to introduce specific text messages separate from the text
conversations admitted. Aungie’s proposed text messages did not provide context
to the admitted texts but were unrelated and selected only to show he and A.A. also
exchanged normal and loving messages, specifically messages where he told A.A.
he loved her. Further, the rule of completeness does not apply because Aungie fails
to specify how the admitted text messages distorted or misled the jury without the
addition of the missing texts. Accordingly, the district court did not abuse its
discretion by excluding the text messages themselves.

       Even if the trial court’s decision to exclude this evidence was an abuse of
discretion, it was harmless. The information Aungie sought to elicit, if not the exact
wording of the messages, was admitted into evidence. These excluded messages’
content was conveyed to the jury during A.A.’s cross-examination when she testified
that she would text her dad she loved him and through another witness who testified
that most of the texts between Aungie and A.A. were normal and loving.

                                  4. Motive to Lie

      Aungie argues the district court erred by preventing him from presenting
evidence suggesting A.A. had reasons to lie about the sexual abuse. The evidence
                                        -10-
he sought to admit included details of A.A.’s misbehavior (reasons for fighting and
alcohol use) and her desire to live with her mother. “Evidence is relevant if: (a) it
has any tendency to make a fact more or less probable than it would be without the
evidence; and (b) the fact is of consequence in determining the action.” Fed. R.
Evid. 401. However, a trial “court may exclude relevant evidence if its probative
value is substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       The district court ruled the specific reasons for A.A. fighting at school and
evidence of her alcohol use were irrelevant. Nevertheless, A.A. did testify about
how she had gotten into trouble for fighting, was suspended from school, and had
always wanted to live with her mother. Because evidence of A.A.’s behavior leading
up to her decision to disclose the sexual abuse reached the jury, any error from
excluding specific details of A.A.’s misbehavior was harmless. We conclude the
district court’s rulings did not affect Aungie’s substantial rights or have more than a
slight influence on the verdict.

                                  III. Conclusion

      For the reasons stated above, we affirm the judgment of the district court.
                       ______________________________




                                         -11-